 

 

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of October 20, 2014 by and between Reading
International, Inc., a Nevada corporation, (the “Company”), and William D. Ellis
(the “Executive”).

1. Term of Employment

Subject to the provisions of Section 10 below, the Company shall employ the
Executive, and the Executive shall serve the Company in the capacity of General
Counsel for a three (3) year term commencing on October 20, 2014 and ending on
October 19, 2017 (the “Term of Employment”).  This Agreement shall thereafter be
automatically renewed for successive one (1) year terms, unless notice is given
by either party of the intent not to renew no less than ninety (90) days prior
to the end of any term hereof (“Successive Term(s)”).

2. Duties

During the Term of Employment, the Executive will serve as the Company’s General
Counsel and will report directly to the Chief Executive Officer.  The Executive
shall perform his duties hereunder at the Company’s main office during normal
business hours and at all other times and locations necessary for the Executive
to carry out his duties.  The Executive shall devote all of his business time to
the Company and shall perform such duties, consistent with his status as General
Counsel of the Company, as he may be assigned from time to time by the Chief
Executive Officer.

3. Compensation

Upon execution hereof, the Company shall pay to the Executive a “sign-up” bonus
of $10,000.

During the Term of Employment, the Company shall pay to the Executive as
compensation for the performance of his duties and obligations hereunder a
salary at the rate of $350,000 per annum.  Such salary shall be paid in
accordance with the Company’s standard payment practices.  The Executive’s
salary shall not be subject to decrease, but may be increased in the Chief
Executive Officer’s discretion based on his annual assessment of the Executive’s
performance and other factors.

In addition, and subject to the approval of the Chief Executive Officer, the
Company shall pay to the Executive an annual target bonus (“Target Bonus”) of at
least $60,000 in accordance with the Company’s standard payment practices.  Such
Target Bonus shall be paid to the Executive within sixty-five (65) days of
October 20th of each year of the Executive’s employment, commencing 2015.

4. Expenses and Other Benefits

All travel, entertainment and other reasonable business expenses (including
professional dues and conferences) incident to the rendering of services by the
Executive hereunder will be



 

 

--------------------------------------------------------------------------------

 

 

 

promptly paid or reimbursed by the Company subject to submission of receipts by
the Executive in accordance with the Company’s policies in effect from time to
time.  The Executive shall be entitled to a vehicle allowance of $15,000, per
annum, payable $1,250 per month during the Term of Employment.

The Executive shall be entitled during the Term of Employment to participate in
employee benefit and welfare plans and programs of the Company including,
without any limitation, any key man or executive life and long term disability
insurance, 401(k) or other retirement plans and employee stock option plans to
the extent that any senior executives or officers of the Company or its
subsidiaries are eligible to participate and subject to the provisions, rules,
regulations, and laws applicable thereto.  On October 20, 2014, the Executive
shall be granted 60,000 employee stock options, which options shall vest in
equal increments annually over a three (3) year period.  The exercise price of
such options shall be the closing price of the Class A Common Stock of the
Company as reported on the NASDAQ Capital Market on October 20, 2014.

5. Death or Disability

This Agreement shall be terminated by the death of the Executive and also may be
terminated by the Board of Directors of the Company if the Executive shall be
rendered incapable by illness or any physical or mental disability
(individually, a “disability”) from substantially complying with the terms,
conditions and provisions to be observed and performed on his part for a period
in excess of three (3) months or ninety (90) days in the aggregate during any
twelve (12) months during the Term of Employment.  Notwithstanding the
foregoing, the Company shall comply with all applicable disability and leave of
absence laws, rules and regulations to the extent they apply to the Executive.

6. Disclosure of Information; Inventions and Discoveries

The Executive shall promptly disclose to the Company all processes, trademarks,
inventions, improvements, discoveries and other information (collectively,
“developments”) directly related to the business of the Company conceived,
developed or acquired by him alone or with others during the Term of Employment
by the Company, whether or not during regular working hours or through the use
of material or facilities of the Company.  All such developments shall be the
sole and exclusive property of the Company, and upon request the Executive shall
deliver to the Company all drawings, sketches, models and other data and records
relating to such development.  In the event any such development shall be deemed
by the Company to be patentable, the Executive shall, at the expense of the
Company, assist the Company in obtaining a patent or patents thereon and execute
all documents and do all other things necessary or proper to obtain letters
patent and invest the Company with full title thereto.

7. Non-Competition

The Company and the Executive agree that the services rendered by the Executive
hereunder are unique and irreplaceable.  During his employment by the Company,
the Executive shall not provide any type of services to any business that in the
judgment of the Company is, or



 

 

--------------------------------------------------------------------------------

 

 

 

as a result of the Executive’s engagement or participation would become,
directly competitive with any aspect of the business of the Company.

8. Non-Disclosure

The Executive will not at any time after the date of this Employment Agreement
divulge, furnish or make accessible to anyone (otherwise than in the regular
course of business of the Company) any knowledge or information with respect to
trade secrets (as defined in the Uniform Trade Secrets Act) of the Company,
except to the extent such disclosure is (a) in the performance of his duties
under this Agreement, (b) required by applicable law, (c) authorized in writing
by the Company, or (d) when required to do so by legal process, that requires
him to divulge, disclose or make accessible such information.

9. Remedies

The Company may pursue any appropriate legal, equitable or other remedy,
including injunctive relief, in respect of any failure by the Executive to
comply with the provisions of Sections 6 or 7 hereof, it being acknowledged by
the Executive that the remedy at law for any such failure would be inadequate.

10.Termination

This Agreement and the Executive’s employment with the Company may be terminated
by the Company (i) in the event of the Executive’s fraud, embezzlement or any
other illegal act committed by Executive in connection with the Executive’s
duties as an executive of the Company or (ii) upon thirty (30) days’ notice to
the Executive if the Executive shall be in material breach of any fiduciary duty
to the Company or any material provision of this Employment Agreement other than
as provided in clause (i) above and shall have failed to cure such breach during
such thirty (30) day period (the events in (i) and (ii) shall constitute
“Cause”).  Any such notice to the Executive shall specify with particularity the
reason for termination or proposed termination.  In the event of termination
under this Section 10 or under Section 5 (except as provided therein), the
Company’s unaccrued obligations under this Agreement shall cease and the
Executive shall forfeit all right to receive any unaccrued compensation
(including, without limitation, salary and Target Bonus) or benefits hereunder
but shall have the right to reimbursement of expenses already incurred.

If the Company terminates the Executive without Cause, the Executive shall, upon
the Executive’s execution of a Separation Agreement containing a general release
of claims in a form reasonably acceptable to Employer and Executive, and the
expiration of the revocation period with respect to such release, be entitled to
compensation (salary and Target Bonus) and benefits which he was receiving for
the greater of (x) the lesser of the remaining Term of Employment or a period of
twenty four (24) months from such notice of termination and (y) a period of
twelve (12) months from such notice of termination.  In addition, all stock
options granted to the Executive pursuant to Section 2 shall become immediately
vested.  In addition, if the Company terminates the Executive without Cause in
connection with or within six (6) months following any Change of Control of the
Company, then the Executive shall be entitled to compensation (salary and Target
Bonus) for a period of twice the number of months remaining in the Term of



 

 

--------------------------------------------------------------------------------

 

 

 

Employment from such notice of termination.  A Change of Control shall be deemed
to have occurred upon the occurrence of any one (or more) of the following
events:  (i) a sale or disposition of all or substantially all of the assets, or
a majority of the outstanding voting stock of the Company (other than to a
member or members of the James C. Cotter, Sr. family), or (ii) as a result of,
or in connection with, any cash tender offer, exchange offer, merger or other
business combination or sale of assets in which the effective control of more
than fifty percent (50%) of the voting securities of the Company is transferred
to a party other than a member of the James C. Cotter, Sr.
family.  Notwithstanding any termination of the Agreement pursuant to this
Section 10 or by reason of disability under Section 5, the Executive, in
consideration of his employment hereunder to the date of such termination, shall
remain bound by the provisions of Sections 6 and 7.

11.Resignation

In the event that the Executive’s services hereunder are terminated under
Section 5 or 10 of this Agreement (except by death), the Executive agrees that
he will deliver his written resignation to the Chief Executive Officer of the
Company, such resignation to become effective immediately.

12.Data

Upon expiration of the Term of Employment or termination pursuant to Section 5
or 10 hereof, the Executive or his personal representative shall promptly
deliver to the Company all books, files, reports, computer databases and files,
computers, memoranda, plans, records and written data of every kind relating to
the business and affairs of the Company which are then in his possession on
account of his employment hereunder, but excluding all such materials in the
Executive’s possession which are personal and not property of the Company.

13.Arbitration

Any dispute or controversy arising under this Agreement or relating to its
interpretation or the breach hereof, including the arbitrability of any such
dispute or controversy, shall be determined and settled by arbitration in Los
Angeles, California pursuant to the Rules then obtaining of the American
Arbitration Association.  Any award rendered herein shall be final and binding
on each and all of the parties, and judgment may be entered thereon in any court
of competent jurisdiction.

14.Waiver of Breach

Any waiver of any breach of this Employment Agreement shall not be construed to
be a continuing waiver or consent to any subsequent breach on the part either of
the Executive or of the Company.

15.Assignment

Neither party hereto may assign his or its rights or delegate his or its duties
under this Employment Agreement without the prior written consent of the other
party; provided, however, that this Agreement shall inure to the benefit of and
be binding upon the successors and assignees



 

 

--------------------------------------------------------------------------------

 

 

 

of the Company, upon (a) a sale of all or substantially all of the Company’s
assets, or upon merger or consolidation of the Company with or into any other
corporation, and (b) upon delivery on the effective day of such sale, merger or
consolidation to the Executive of a binding instrument of assumption by such
successors and assigns of the rights and liabilities of the Company under this
Agreement, provided, however, that no such assignment or transfer will relieve
the Company from its payment obligations hereunder in the event the transferee
or assignee fails to timely discharge them.  No rights or obligations of the
Executive under this Agreement may be assigned or transferred other than his
rights to compensation and benefits, which may be transferred by will or
operation of law or as otherwise specifically provided or permitted hereunder or
under the terms of any applicable employee benefit plan.

16.Notices

Any notice required or desired to be given hereunder shall be in writing and
shall be deemed sufficiently given when delivered or 3 days after mailing in
United States certified or registered mail, postage prepaid, to the party for
whom intended at the following address:

The Company:
Reading International, Inc.
6100 Center Drive, Suite 900
Los Angeles, CA  90045

The Executive:
William D. Ellis
1995 Monte Vista Street
Pasadena, CA  91107

or to such other address as either party may from time to time designate by like
notice to the other.

17.General

The terms and provisions of this Agreement shall constitute the entire agreement
by the Company and the Executive with respect to the subject matter hereof, and
shall supersede any and all prior agreements or understandings between the
Executive and the Company, whether written or oral.  This Agreement may be
amended or modified only by a written instrument executed by the Executive and
the Company, and any such amendment or modification or any termination of this
Agreement shall become effective only after written approval thereof has been
received by the Executive.  This Agreement shall be governed by and construed in
accordance with California law.  In the event that any terms or provisions of
this Agreement shall be held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remaining terms and provisions hereof.  In the event of any judicial, arbitral
or other proceeding between the parties hereto with respect to the subject
matter hereof, the prevailing party shall be entitled, in addition to all other
relief, to reasonable attorneys’ fees and expenses and court costs.



 

 

--------------------------------------------------------------------------------

 

 

 

18.Indemnification

The Company shall indemnify the Executive to the fullest extent permitted by law
in effect as of the date hereof, or as hereafter amended, against all costs,
expenses, liabilities and losses (including, without limitation, attorneys’
fees, judgments, fines, penalties and amounts paid in settlement) reasonably
incurred by the Executive in connection with a Proceeding.  For the purposes of
this section, a “Proceeding” shall mean any action, arbitration, suit or
proceeding, whether civil, criminal, administrative or investigative, in which
the Executive is made, or is threatened to be made a party to, or a witness in,
such action, arbitration, suit or proceeding by reason of the fact that he is or
was an officer, director or employee of the Company or is or was serving as an
officer, director, member, employee, trustee or agent of any other entity at the
request of the Company.

19.Counterparts

This Agreement is being executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.  Delivery of an executed counterpart signature page of this
Agreement by facsimile or by e-mail of a PDF document is as effective as
executing and delivering this Agreement in the presence of the other party.

(Signatures on following page)





 

 

--------------------------------------------------------------------------------

 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

READING INTERNATIONAL, INC.

By:  /s/ James J Cotter, Jr.                        
James J Cotter, Jr., CEO

AGREED TO AND ACCEPTED:

By:  /s/ William D. Ellis               
William D. Ellis

 

 

 

 



 

 

--------------------------------------------------------------------------------